         Case 3:19-cv-00290-EMC Document 109 Filed 03/25/21 Page 1 of 2



1    HUGH HANDEYSIDE (pro hac vice)
     AMERICAN CIVIL LIBERTIES UNION FOUNDATION
2    125 Broad Street, 18th Floor
3    New York, NY 10004
     Telephone: 212-549-2500
4    Fax: 212-549-2583
     hhandeyside@aclu.org
5
     MATTHEW CAGLE (CA Bar No. 286101)
6    AMERICAN CIVIL LIBERTIES UNION
     FOUNDATION OF NORTHERN CALIFORNIA
7
     39 Drumm Street
8    San Francisco, CA 94111
     Telephone: 415-621-2493
9    Fax: 415-255-1478
     mcagle@aclunc.org
10
11   Attorneys for Plaintiffs

12
                                   UNITED STATES DISTRICT COURT
13                                NORTHERN DISTRICT OF CALIFORNIA
                                  SAN FRANCISCO-OAKLAND DIVISION
14
15
     AMERICAN CIVIL LIBERTIES UNION
16   FOUNDATION, et al.,                           Case No. 19-CV-00290-EMC

17                  Plaintiffs,                    SECOND DECLARATION OF HUGH E.
                                                   HANDEYSIDE IN SUPPORT OF CROSS-
18          v.                                     MOTION FOR PARTIAL SUMMARY
                                                   JUDGMENT AND OPPOSITION TO
19   DEPARTMENT OF JUSTICE, et al.,
                                                   DEFENDANTS’ MOTION FOR
                                                   SUMMARY JUDGMENT WITH
20                                                 RESPECT TO CBP, ICE, AND USCIS
                    Defendants.
21                                                 Hearing date:   May 20, 2021
                                                   Time:           1:30 p.m., by videoconference
22                                                 Judge:          Hon. Edward M. Chen
23
24
25
26
27
28

                                SECOND DECLARATION OF HUGH E. HANDEYSIDE
                                         CASE NO. 19-CV-00290-EMC
          Case 3:19-cv-00290-EMC Document 109 Filed 03/25/21 Page 2 of 2



 1   Pursuant to 28 U.S.C. § 1746, I, Hugh E. Handeyside, hereby state under penalty of perjury that

 2   the following is true and correct to the best of my knowledge, information, and belief:

 3          1. I am an attorney at the American Civil Liberties Union Foundation and co-counsel for

 4              Plaintiffs the American Civil Liberties Union Foundation and American Civil

 5              Liberties Union Foundation of Northern California (together, the ACLU) in the

 6              above-captioned action. I submit this declaration in support of Plaintiffs’ Cross-

 7              Motion for Partial Summary Judgment and Opposition to Defendants’ Motion for

 8              Summary Judgment with respect to CBP, ICE, and USCIS.

 9          2. Attached hereto as Exhibit A is a true and correct copy of pages excerpted from the

10              production of records by Defendant U.S. Customs and Border Protection in response

11              to Plaintiffs’ Freedom of Information Act (FOIA) request.

12          3. Attached hereto as Exhibit B is a true and correct copy of pages excerpted from the

13              production of records by Defendant U.S. Immigration and Customs Enforcement in

14              response to Plaintiffs’ FOIA request.

15          4. Attached hereto as Exhibit C is a true and correct copy of pages excerpted from the

16              production of records by Defendant U.S. Citizenship and Immigration Services in

17              response to Plaintiffs’ FOIA request.

18

19    DATED: March 25, 2021                      /s/ Hugh Handeyside
      Bainbridge Island, WA                      Hugh Handeyside
20
                                                 American Civil Liberties Union Foundation
21                                               125 Broad Street, 18th Floor
                                                 New York, NY 10004
22                                               Telephone: 212-549-2500
                                                 hhandeyside@aclu.org
23

24

25

26

27

28
                                                        1
                              SECOND DECLARATION OF HUGH E. HANDEYSIDE
                                       CASE NO. 19-CV-00290-EMC
